      Case 2:20-cv-00139 Document 52 Filed on 03/05/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 05, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

MICHAEL MCCANN,                              §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:20-CV-139
                                             §
TANYA LAWSON, et al,                         §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
             TO DENY DEFENDANTS’ MOTION TO DISMISS

       On January 25, 2021, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation to Deny Defendants’ Motion to Dismiss” (D.E.

46). The parties were provided proper notice of, and opportunity to object to, the

Magistrate Judge’s Memorandum and Recommendation.             FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 46), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the


1/2
      Case 2:20-cv-00139 Document 52 Filed on 03/05/21 in TXSD Page 2 of 2




findings and conclusions of the Magistrate Judge. Accordingly, Defendants’ motion to

dismiss (D.E. 42) is DENIED.

       ORDERED this 5th day of March, 2021.

                                          ___________________________________
                                          NELVA GONZALES RAMOS
                                          UNITED STATES DISTRICT JUDGE




2/2
